PARKER, Judge.
Lee appeals from his separate convictions and sentences for possession of cocaine with intent to sell and sale of cocaine, both of which are violations of section 893.-13(l)(a), Florida Statutes (1985). Lee challenges the convictions and sentences, alleging that the crimes arose from a single act, and therefore the multiple punishments imposed violated Lee’s double jeopardy protection. In our recent decision in Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), this court ruled upon the same contention posed by Lee and determined that the offenses of possession with intent to sell and sale of cocaine resulting from a single act are the same offense for double jeopardy purposes. As a consequence, both offenses can be punished but once. Id.
We, therefore, follow Gordon and remand the case to the trial court with directions to vacate one of Lee’s convictions and sentences, and for a refactoring of Lee’s guidelines scoresheet in conformity with this opinion.
Affirmed in part; vacated in part, and remanded with instructions.
SCHEB, A.C.J., and SCHOONOVER, J., concur.